Citation Nr: 0828647	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-06 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability, to 
include arthritis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1948; and from October 1950 to July 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2007, a 
statement of the case was issued in February 2007, and a 
substantive appeal was received in March 2007.  

The veteran presented testimony at a Board hearing in 
September 2007.  A transcript of the hearing is associated 
with the veteran's claims folder. 


FINDINGS OF FACT

1.  By rating decision in November 2004, the RO denied the 
veteran's application to reopen his claim for service 
connection for a left knee disability.  The veteran failed to 
file a notice of disagreement.  

2.  Evidence received since the November 2004 rating 
decision, by itself or in conjunction with the evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the claim.	


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the 
veteran's application to reopen his claim for service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the November 2004 rating decision 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the RO provided the veteran with a March 
2006 correspondence that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in January 2006.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the January 2006 notice constituted 
adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the 


determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the veteran's claim for service 
connection for a left knee disability was originally denied 
by the RO in a September 1949 rating decision.  Subsequent 
rating decisions in June 1957, October 1975, and November 
2004 determined that no new and material evidence had been 
received to reopen the claim.  The most recent denial 
(November 2004) went unappealed (the veteran did not file a 
timely notice of disagreement).  Consequently, the decision 
became final.  The evidence on record at the time of the 
November 2004 denial included veteran's service medical 
records as well as VA medical records.  These records reflect 
that the veteran underwent a VA examination in August 1948.  
The report indicates that the veteran injured his left knee 
during basic training.  (The report states that the injury 
occurred in March 1946 during basic training.  The Board 
notes that the veteran was not inducted into service until 
February 1947.  Consequently, it appears that the date is 
incorrect.  Nonetheless, the fact that the report indicates 
that it happened during basic training is evidence that the 
injury was an in-service injury).  The knee did not swell; it 
never caused hospitalization; and only caused pain when he 
ran.  The physical examination showed no abnormalities.  
Examination reports dated October 1950 and July 1952 also 
reflect normal findings.  Additionally, the veteran completed 
a Report of Medical History in October 1950 in which he 
indicated, by checked box, that he did not have arthritis; a 
"trick" or locked knee; or any bone, joint, or other 
deformity.  Subsequent records include a report of VA 
examination in connection with a 1975 claim which referenced 
arthritis of the left knee.  Other records considered at the 
time of the November 2004 rating decision include treatment 
records from Salem Community Hospital dated October 2003 
through February 2004.  The records reflect that the veteran 
was treated for Grade IV chondromalacia medial compartment 
anterior compartment left knee with medial meniscal tear.    

Evidence submitted since the November 2004 rating decision 
includes the veteran's April 2008 hearing testimony in which 
he stated that he hurt his knee during basic training and 
that it has hurt him ever since.  Other evidence includes 
treatment records from Dr. J.C.P. (who performed an 
arthroscopy and partial medial lateral meniscectomy of the 
left knee in December 2003); and treatment records from 
Silverio Physical Therapy dated December 2003 to February 
2004.  The veteran also re-submitted service medical records 
(specifically the August 1948 examination report) that have 
already been reviewed by the VA.

The Board notes that the evidence submitted prior to the 
November 2004 rating decision reflects that the veteran 
injured his knee in service; the veteran denied a knee 
disability in October 1950; examinations in October 1950 and 
July 1952 yielded normal findings; and that the veteran had a 
current diagnosis of early degenerative joint disease in his 
left knee.  The underlying reason for the prior denial was a 
finding that there was no competent evidence of link or nexus 
to service.    

The Board notes that the evidence submitted since the 
November 2004 rating decision suffers from the same defect.  
The service medical records (including the veteran's 
complaints of an in service knee injury) were already 
reviewed.  As such, they cannot be considered "new."  The 
treatment records from Dr. J.C.P. and Silverio Physical 
Therapy only reflect that the veteran has a current 
disability.  Since the RO had already has evidence of the 
veteran's current disability when it rendered its November 
2004 rating decision, further evidence of treatment cannot be 
considered material (since the existence of a current 
disability is not at issue).  

As noted in the January 2006 VCAA letter to the veteran, in 
order to be service connected for a disability, three things 
must be shown.  First, the veteran must have had an injury in 
service.  The August 1948 examination report indicates that 
there was an injury in service.  Second, the veteran must 
have a current disability.  Current treatment records reflect 
a current diagnosis.  Third, there must be medical evidence 
of a relationship between the current disability and service.  
This third requirement has not been satisfied.  In order to 
reopen his claim, the veteran needs to submit new medical 
evidence which suggests a link between his current left knee 
disability and the injury in service.  Based on the record as 
it now stands, the Board is unable to conclude that the 
veteran has submitted new and material evidence.  
Accordingly, the claim for service connection for a left knee 
disability, to include arthritis is not reopened.    


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


